Citation Nr: 0201855	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  95-33 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from March 1974 to March 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

This case was previously remanded by the Board in April 1997 
to afford the veteran a hearing before a traveling member of 
the Board.  The veteran appeared and offered testimony before 
the undersigned member of the Board at a hearing at the RO in 
March 1998.  A transcript of that hearing has been associated 
with the claims folder.  

The case was returned to the Board in March 1998.  It was 
remanded again in June 1998 for additional development, and 
returned to the Board for further appellate consideration in 
February 2002.


FINDINGS OF FACT

1.  The current medical evidence of record is inadequate for 
rating purposes, and a VA examination is necessary to 
determine entitlement to an increased rating for the veteran's 
low back disability.

2.  The veteran failed without good cause to report for VA 
examinations scheduled in conjunction with her claim for 
increase.






CONCLUSION OF LAW

An increased rating for low back disability is not warranted.  
38 C.F.R. § 3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection, with a noncompensable disability 
evaluation, was granted for a low back disability in August 
1980.  The veteran's disability evaluation was increased to 
10 percent in November 1985, to 20 percent in November 1991, 
and to 50 percent in February 1994.  The 50 percent 
disability rating remained in effect when the veteran's claim 
for an increased rating was denied in the May 1995 rating 
decision currently on appeal.

In November 1995, a statement from the veteran's 
representative was received.  The author noted that the most 
recent examination had been conducted in 1994 and had 
utilized X-rays from 1992.  He stated that an MRI had been 
performed in December 1993.  He also indicated that the 
veteran may have had a VA compensation and pension 
examination in November 1995 at the John Cochran VA Medical 
Center (VAMC).  A contemporaneous VA examination was 
requested.

A November 1995 report of contact between the RO and the VAMC 
shows that no record of a November 1995 VA examination was 
found.  The RO requested the report of an MRI conducted in 
October 1995.  That report shows findings of benign 
compression fracture of L1 with some anterior wedging.  There 
was no compression of the terminal spinal cord or cauda 
equina.  There was degeneration and posterior bulging of the 
L5-S1 disc with no definite herniation.  The impression was 
benign compression fracture of L1 and posterior bulging of 
the L5-S1 disc with no spinal stenosis, and abnormal area in 
the right acetabulum, possibly of osteoarthritic nature.  

Treatment records for September and October 1995 from the 
John Cochran VAMC were received in November 1995.  A 
September 1995 consultation sheet reflects the veteran's 
complaint of increasing low back pain radiating to her right 
hip.  No diagnosis was rendered.  Inpatient records from 
October 1995 show that the veteran was hospitalized for two 
days due to abdominal pain of unknown etiology.  

A VA examination was ordered in November 1995.  The record 
shows that the veteran canceled the scheduled examination, 
stating that she had submitted to a compensation and pension 
examination at John Cochran VAMC in November 1995 and had 
undergone an MRI in September 1995.

A February 1996 report from the VAMC shows that the veteran 
failed to appear for a scheduled examination.  A subsequent 
report of contact with the veteran shows that the she did not 
receive notice of the examination until after the scheduled 
date, apparently because the notice was sent to the incorrect 
address.  She requested that the examination be rescheduled.

A VA examination was conducted in April 1996.  The veteran 
reported that she had incurred an injury to her back in jump 
school.  She indicated that she had permanent pain around her 
hip, but that her medication numbed it.  She reported a 
pulling sensation down the posterior leg at the buttocks to 
the Achilles tendon area, with the sensation of a needle 
pulling along her leg.  She wore a back brace.  The examiner 
noted that the veteran was independent in activities of daily 
living, but that her medications made her drowsy.  The 
veteran's gait was normal, and she had good elevation, heels 
and toes.  She was able to walk on her toes and heels.  She 
performed a deep knee bend holding onto the sink, leaning at 
an angle toward the sink for an approximate 45-degree knee 
bend.  The examiner noted a flattening of the lordotic curve.  
Flexion at the waist was to 80 degrees, and hyperextension 
was to 30 degrees, both with complaints of low back pain at 
the lumbar area.  Rotation was to 50 degrees bilaterally, and 
lateral bending was to 30 degrees bilaterally.  Her reflexes 
were 2+ and her muscle strength was 5/5 bilaterally.  
Straight leg raises were positive.  Sensation to pinprick was 
good and symmetrical in the anterior leg, but there was a 
minimal decrease at the right buttock and right posterior 
thigh.  The diagnosis was compression fracture, L1-L2 and 
bulging L5-S1 with sciatica like pain.

The veteran testified before the undersigned in March 1998.  
She argued that her back disability was more severe than 
reflected in the assigned disability evaluation.  She stated 
that she woke up every morning with severe stiffness in her 
back and legs, numbness, and spasms.  She indicated that she 
took various medications for her back.  She stated that she 
missed work because of her back disability.  She testified 
that she could not sit for more than 10 or 15 minutes without 
pain, and that she limited her walking secondary to her low 
back disability.  She testified that she had pain that 
radiated down her right leg.  She argued that her back 
disability interfered with her ability to maintain gainful 
employment.

In June 1998, the Board remanded the veteran's claim to the 
RO for further development.  The Board noted that the April 
1996 VA examination had been conducted by a nurse 
practitioner without supervision or review by a physician, 
and that the veteran had not been examined by a physician 
since January 1994, and concluded that another examination 
was required in order to make a determination on the 
veteran's claim.  Specifically, the Board ordered the RO to 
request information from the veteran pertaining to the 
treatment for her back disability and to schedule orthopedic 
and neurological examinations of the veteran.

The RO notified the veteran of the remand in July 1998.  It 
requested specific names, addresses, and approximate dates of 
treatment for all health care providers who might possess 
additional records pertinent to the veteran's claim.  The RO 
also provided the veteran with the proper form to claim 
entitlement to a total rating based on unemployability due to 
service-connected disability.  There is no indication that 
the veteran responded to this inquiry.

A VA examination was ordered in September 1998.  A report 
from the VAMC shows that the veteran failed to report for 
that examination.  A report of contact dated in October 1998 
shows that the RO made contact with the veteran and was told 
that she did not receive notification of the examination 
until after the scheduled date.  Two more examinations were 
scheduled, in October 1998 and November 1998, for which the 
veteran also failed to appear.

In September 2000, the RO wrote to the veteran to inquire 
about her willingness to submit to a VA examination.  The 
veteran was directed to indicate her willingness to report 
and provide the RO with her current address and telephone 
number.  She was appraised that her failure to report for a 
further examination could result in denial of her claim.

A deferred rating decision dated in December 2001 indicates 
that the veteran had failed to report for the Board directed 
VA examination in September, October and November 1998.  It 
also reflects that a letter was sent to the veteran, but that 
no response was received.

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, since the RO's most recent 
consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In this case, the record reflects that the RO has informed 
the veteran of the requirements for the benefit sought on 
appeal, the evidence it has considered in evaluating her low 
back disability and the basis for its decision.  The Board 
notes that the veteran was afforded a hearing in 1998.  The 
Board also notes that the RO properly undertook to schedule 
three VA examinations for the veteran in 1998, and that she 
failed to report.  Although she explained that she had not 
received notification of the September 1998 examination until 
after its scheduled date, she offered no good cause for not 
reporting to the two subsequently scheduled examinations.  
She was informed of the Board's June 1998 Remand Order and 
was invited to submit evidence necessary to substantiate her 
claim, and again she did not respond.  The veteran has not 
identified, and the Board is not aware of, any available 
evidence or information which could be obtained to 
substantiate her claim.  

Accordingly, no further action is required to comply with the 
provisions of the VCAA or the implementing regulations.  A 
remand to afford the RO an opportunity to consider the claim 
in light of the regulations implementing the VCAA would only 
further delay resolution of the veteran's claim with no 
benefit flowing to the veteran.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 
4.10 (2001).  

Under the applicable criteria, when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for an increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).

In this case, additional VA examination is necessary to 
establish the veteran's entitlement to an increased rating 
for low back disability.  In this regard, the Board notes 
that the VA treatment records and the report of the MRI dated 
in 1995 do not provide adequate information for rating 
purposes.  Although the veteran did appear for the April 1996 
VA examination, the examination was performed by a nurse 
practitioner who failed to provide information needed for 
rating purposes.  The veteran was informed in the Board's 
most recent remand of the inadequacy of the VA examination 
report and of the necessity for another VA examination.  
Thereafter, the RO also informed the veteran of the necessity 
that she appear for a scheduled VA examination and that her 
failure to appear for a scheduled examination could result in 
the denial of her claim.  Although she arguably had good 
cause for failing to report for a VA examination in September 
1998, she has offered no explanation for her failure on two 
subsequent occasions to report for scheduled VA examinations.  
Therefore, her claim must be denied.  38 C.F.R. § 3.655.







ORDER

Entitlement to an increased rating for low back disability is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

